Title: From John Adams to United States Senate, 11 December 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States December 11 1799

I nominate Obadiah Trimmier of South Carolina to be a Commissioner of Valuations in the third Division of that state in the place of Robert Anderson resigned.
Julius Nicholls Junior of South Carolina to be Inspector of survey Number three in that state, in the place of Eugene Brenen, whose Commission will expire at the End of the present session of the Senate

John Adams